DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
In view of Applicant’s petition filed on February 16, 2021 requesting for Non-Final Office Action and withdrawal of Final Action mailed December 14, 2020 and subsequent decision entered on April 13, 2021, the Final Action mailed on December 14, 2020 is hereby WITHDRAWAN and replaced with the current Non-Final Action contained herein. Accordingly claims 1-9, 19-24, 26-27 and 29 remain pending and herein examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 19-24, 26-27 and 29, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method, which is a statutory category of invention, 
Claim 19 is directed to system, which is a statutory category of invention and 
Claim 29 is directed to method, which is a statutory category of invention.
Step 2a: 
While claims 1, 19 and 29 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “delegation of authority or permission from a first user to a second user to enable second user act on behalf of first user to transact business” or in the alternative “authorizing a second shopper to act on behalf of a first shopper” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “authorizing a second shopper to act on behalf of a first shopper.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 19 and 29 recites: establishing a permission that authorizes a second shopper to act on behalf of a first shopper.., performing a transaction using one or more inputs of the second shopper…, restricting the second shopper from accessing one or more information of the second shopper…, establishing limited permissions having a plurality of restrictions…, exchanging messages between the first shopper and the second shopper….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
establishing, by one or more processor, a permission that authorizes a second shopper to act on behalf of a first shopper, the first shopper having a profile that includes first shopper information stored in a secure computing environment; and
performing, by the one or more processor, a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment, wherein the second shopper is restricted from accessing one or more information item of the first shopper information stored in a secure computing environment, wherein the establishing a permission includes establishing a limited permission having a plurality of restriction, wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper, wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user includes data defining the plurality of restrictions, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processor”, “secure computing environment”, “secure token”, merely uses a computer as a tool to perform the abstract idea. The use of “one or more processor”, “secure computing environment”, “secure token”, does no more than generally link the abstract idea to a particular field of use, the use of “one or more processor”, “secure computing environment”, “secure token”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “one or more processor”, “secure computing environment”, “secure token”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “one or more processor”, “secure computing environment”, “secure token”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “delegation of authority or permission from a first user to a second user to enable second user act on behalf of first user to transact business” or in the alternative “authorizing a second shopper to act on behalf of a first shopper” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 18-24, and 26-27 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-9, 18-24, and 26-27 merely extend the abstract idea of claims 1, 19 and 29 by describing the use of computer device or processor to establishing a permission that authorizes a second shopper to act on behalf of a first shopper.., performing a transaction using one or more inputs of the second shopper…, restricting the second shopper from accessing one or more information of the second shopper…, establishing limited permissions having a plurality of restrictions…, exchanging messages between the first shopper and the second shopper…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 19 and 29. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19-24, 26-27 and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al (hereinafter “Saylor”) U.S. Patent No. 9,450,958 B1 in view of Saylor et al (hereinafter “Saylor) U.S. Patent No. 10,237,278 and alternatively in view of Geffon et al (hereinafter “Geffon”) U.S. Patent Application Publication No. 2015/0213443 A1

As per claims 1, Saylor discloses a method comprising:
establishing, by one or more processor, a permission that authorizes a second shopper to act on behalf of a first shopper, the first shopper having a profile that includes first shopper information stored in a secure computing environment (see fig. 6, which discloses “delegated permissions”; see fig. 8 , which discloses “receive indication to delegate permission to a second user”; col. 2, lines 5-11, which discloses that “The one or more permissions conferred by a credential may be delegatable permissions.  In such instances, a first user who holds a credential that confers a delegatable permission may request to delegate the permission to another, second user, for example, by associating the permission with a credential held by the second user.”); and
performing, by the one or more processor, a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment (col. 22, line 60-col. 23, lines 11, which discloses that “According to the example shown in FIG. 7, the software application could then enable a user 706, 708 to perform a financial transaction.”; see claim 10, which discloses that “wherein the particular type of action is one of electronically signing a document on behalf of the first user, enabling access by the second user to accessing a physical or logical resource, or performing a financial transaction.”), 
wherein the second shopper is restricted from accessing one or more information item of the first shopper information stored in a secure computing environment (see fig. 10, which discloses associate the permission with the second user with the identified restrictions 1014; see fig. 13 and associated text).
wherein the establishing a permission includes establishing a limited permission having a plurality of restriction, wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, herein the first message to the first shopper includes content of the security information message obtained from the second shopper, wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request which permission request defined by the first shopper with use of the first user includes data defining the plurality of restrictions, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface;
Saylor ‘278 discloses the method comprising:
wherein the establishing a permission includes establishing a limited permission having a plurality of restriction (see fig. 10 which discloses identify restriction on use of the permission by the second user), 
wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, herein the first message to the first shopper includes content of the security information message obtained from the second shopper (see  col. 25, lines 27-43, which discloses that messages transmitted between various components of the system for maintaining and delegating permissions. Briefly, interacting components in FIG. 9 include a client device 902 associated with a first user, a client device 904 associated with a second user, a server 906, and a computing system 908 associated with a credential granting authority.  Messages communicated between the various components 902, 904, 906, and 908 may enable a first user to delegate a permission to a second user.”),
wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request(see fig. 4A, interface for delegating permissions; see fig. 10, which discloses receive indication to delegate a permission to a second user 806),
which permission request defined by the first shopper with use of the first user includes data defining the plurality of restrictions(see fig. 13, which discloses receive request to use delegated permission from second user; see fig. 10 which discloses identify restriction on use of the permission by the second user),
 wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface (col. 15, lines 43-67, which discloses that “For example, a client device 704 associated with a user 708 who has been delegated a particular permission may not output a quick response (QR) code or other validation mechanism related to demonstrating that the user 708 has been delegated the permission if one or more conditions for the usage of the delegated permission are not met.”).);
Alternatively Geffon discloses performing, by the one or more processor, a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment (see 0004, which discloses delegating purchasing authority to another person can include allowing the merchant to conduct transactions with a cardholder’s delegate by the merchant using recorded financial information”)
wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper (0043, which discloses that “Likewise, a transferred token 225 can be accompanied with a message (e.g. in the GUI element, in an email/SMS, etc.).  Additionally, other messages can be sent between the cardholder and one or more delegates as changes occur to the pre-authorization (e.g. a pre-authorization is used, transferred, cancelled, closing in on an expiration period, etc.).”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor and incorporate a method further comprising: performing, by the one or more processor, a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment and wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper  in view of the teachings of Geffon in order to facilitate transaction.

As per claims 2, Saylor further discloses the method, wherein the permission is a limited permission that restricts one or more of the following selected from the group consisting of: (a) a time period in which the second shopper is authorized to act on behalf of the first shopper(see fig. 13 including associated text), (b) a number of transactions that can be performed(see fig. 13 including associated text), (c) a specific one or more product that can be purchased (see fig. 13 including associated text), (d) one or more type of goods that can be purchased(see fig. 13 including associated text), and (e) information of shopper A’s profile that can be accessed by shopper B (see fig. 13 including associated text).

As per claims 3, Saylor further discloses the method, wherein the method includes presenting the first shopper with a user interface that allows the first shopper to define one or more parameter of the permission (see figs. 4A, 4B, 8 and 10 including associated text; col. 25, lines 44-48).

As per claims 4, Saylor further discloses the method, wherein the method includes presenting the first shopper with a user interface that allows the first shopper to define one or more restriction of the permission (see figs. 4A, 4B, 8 and 10 including associated text; col. 25, lines 43-48).

As per claims 5, Saylor further discloses the method, wherein the method includes presenting the second shopper with a user interface that prompts the second shopper enter a secret message received from the first shopper (see figs. 4A, 4B, 8 and 10 including associated text).

As per claims 6, Saylor further discloses the method, wherein the establishing and performing are performed by an online merchant (see fig. 7 and associated text).

As per claims 7, Saylor further discloses the method, wherein the performing is conditional on obtaining a secure token from the second shopper, and wherein the secure token has been generated in response to a message obtained from the first shopper (col. 12, lines 6-29).

As per claims 8, Saylor further discloses the method, wherein method includes transmitting, by the one or more processor, a message to the first shopper in response to a message obtained from the second shopper (see fig. 9 and associated text; col. 26, lines 44-60).

As per claims 9, Saylor further discloses the method, wherein method includes transmitting, by the one or more processor, a message to the first shopper in response to a message obtained from the second shopper, wherein the message to the first shopper includes content of the message obtained from the second shopper (see fig. 9 and associated text; col. 26, lines 44-60).

As per claim 19, Saylor discloses a system comprising:
a memory (see fig. 7 and associated text);
one or more processor in communication with the memory (see fig, 7 and associated text); and
program instructions executable by the one or more processor via the memory to perform a method, the method comprising:
establishing a permission that authorizes a second shopper to act on behalf of a first shopper, the first shopper having a profile that includes first shopper information stored in a secure computing environment (see fig. 6, which discloses “delegated permissions”; see fig. 8 , which discloses “receive indication to delegate permission to a second user”; col. 2, lines 5-11, which discloses that “The one or more permissions conferred by a credential may be delegatable permissions.  In such instances, a first user who holds a credential that confers a delegatable permission may request to delegate the permission to another, second user, for example, by associating the permission with a credential held by the second user.”); and
performing a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment (col. 22, line 60-col. 23, lines 11, which discloses that “According to the example shown in FIG. 7, the software application could then enable a user 706, 708 to perform a financial transaction.”; see claim 10, which discloses that “wherein the particular type of action is one of electronically signing a document on behalf of the first user, enabling access by the second user to accessing a physical or logical resource, or performing a financial transaction.”), 
wherein the second shopper is restricted from accessing one or more information item of the first shopper information stored in a secure computing environment ((see fig. 10, which discloses associate the permission with the second user with the identified restrictions 1014; see fig. 13 and associated text), 
wherein the establishing a permission includes establishing a limited permission having at least one restriction, wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper, wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user interface defines the at least one restriction, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface.
Saylor ‘278 discloses the method comprising:
wherein the establishing a permission includes establishing a limited permission having at least one restriction (see fig. 10 which discloses identify restriction on use of the permission by the second user), 
wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper (col. 26, lines 55-col. 26, lines 25; see fig. 13, which discloses receive request to use delegated permission from second user),
 wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request(see fig. 4A, interface for delegating permissions; see fig. 10, which discloses receive indication to delegate a permission to a second user 806),
which permission request defined by the first shopper with use of the first user interface defines the at least one restriction, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface col. 15, lines 43-67, which discloses that “For example, a client device 704 associated with a user 708 who has been delegated a particular permission may not output a quick response (QR) code or other validation mechanism related to demonstrating that the user 708 has been delegated the permission if one or more conditions for the usage of the delegated permission are not met.”).
Alternatively Geffon discloses performing, by the one or more processor, a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment (see 0004, which discloses delegating purchasing authority to another person can include allowing the merchant to conduct transactions with a cardholder’s delegate by the merchant using recorded financial information”)
wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper (0043, which discloses that “Likewise, a transferred token 225 can be accompanied with a message (e.g. in the GUI element, in an email/SMS, etc.).  Additionally, other messages can be sent between the cardholder and one or more delegates as changes occur to the pre-authorization (e.g. a pre-authorization is used, transferred, cancelled, closing in on an expiration period, etc.).”))
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor and incorporate a method further comprising: performing, by the one or more processor, a transaction based on one or more input of the second shopper, the transaction using content of the first shopper information stored in a secure computing environment and wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper in view of the teachings of Geffon in order to facilitate transaction

As per claim 20, Saylor discloses the system, wherein the at least one restriction restricts one or more of the following selected from the group consisting of: 
(a) a time period in which the second shopper is authorized to act on behalf of the first shopper (see fig. 13 including associated text), 
(b) a number of transactions that can be performed (see fig. 13 including associated text), 
(c) a specific one or more product that can be purchased (see fig. 13 including associated text)
(d) one or more type of goods that can be purchased (see fig. 13 including associated text), and 
(e) information of shopper A’s (the first shopper’s) profile that can be accessed by shopper B the second shopper (see fig. 13 including associated text).

As per claim 21, Saylor discloses the system, wherein the at least one restriction includes each of: 
(a) a time period in which the second shopper is authorized to act on behalf of the first shopper (see fig. 13 including associated text), 
(b) a number of transactions that can be performed (see fig. 13 including associated text),
(c) a specific one or more product that can be purchased ()see fig. 13 including associated text
(d) one or more type of goods that can be purchased (see fig. 13 including associated text), and 
(e) information of shopper A’s (the first shopper’s) profile that can be accessed by shopper B (the second shopper) (see fig. 13 including associated text).

As per claim 22, Saylor further discloses the system, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper (see figs. 2, 3 and 4, for interface to define permission and restrictions).

As per claim 23, Saylor failed to explicitly disclose the system, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open.
	Geffon discloses the system, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open (see 0043, which discloses that “The token 225 can be downloaded from a website using a web browser, sent via email, send via instant message, sent via SMS, shared over social media, shared via a micro-blogging platform, shared via a photo-sharing platform, etc. When the token 225 is transferred, it can optionally be updated to include the delegate's name, other details about the delegate, permissions, or restrictions that apply to the delegate”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Saylor and incorporate a system the system, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open in view of the teachings of Geffon in order to facilitate transaction

As per claim 24, Saylor failed to explicitly disclose the system, wherein the secure token has been generated by a computing node and sent to the second shopper in response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface, the computing node external a device of the first shopper and a device of the second shopper, wherein the security information message received from the second shopper and the first message sent to the first shopper are secure socket layer (SSL) communications, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open, wherein the least one restriction established as part of the permission includes a plurality of restrictions, the plurality of restrictions including each of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper’s so that the shipping address of the first shopper is restricted from access by the second shopper, wherein each of the restriction of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper’s so that the shipping address of the first shopper is restricted from access by the second shopper are defined by the first shopper using the first user interface.
	Saylor ‘278 discloses the system, wherein the secure token has been generated by a computing node and sent to the second shopper in response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface, the computing node external a device of the first shopper and a device of the second shopper (see fig. 8, delegate permission to second user via QRcode; see fig. 10), 
wherein the security information message received from the second shopper and the first message sent to the first shopper are secure socket layer (SSL) communications, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open, wherein the least one restriction established as part of the permission includes a plurality of restrictions (see figs. 8 and 10), the plurality of restrictions including each of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper’s so that the shipping address of the first shopper is restricted from access by the second shopper (see fig. 10 and associated text), wherein each of the restriction of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper’s so that the shipping address of the first shopper is restricted from access by the second shopper are defined by the first shopper using the first user interface (see fig. 10 and associated text).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor’958 and incorporate a method further comprising: enumerated limitation above in view of the teachings of Saylor ‘278 in order to facilitate transaction

As per claim 26, Saylor ‘958 failed to explicitly disclose the method, wherein the establishing a permission includes establishing a limited permission having a plurality of restriction, wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper, wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user includes data defining the plurality of restrictions, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open.
Saylor ‘278 discloses the method, wherein the establishing a permission includes establishing a limited permission having a plurality of restriction (see fig. 10 which discloses identify restriction on use of the permission by the second user), wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper(see fig. 13, which discloses receive request to use delegated permission from second user), wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user includes data defining the plurality of restrictions(see fig. 13, which discloses receive request to use delegated permission from second user; see fig. 10 which discloses identify restriction on use of the permission by the second user), wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface(col. 15, lines 43-67, which discloses that “For example, a client device 704 associated with a user 708 who has been delegated a particular permission may not output a quick response (QR) code or other validation mechanism related to demonstrating that the user 708 has been delegated the permission if one or more conditions for the usage of the delegated permission are not met.”), wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper (see figs. 3 and 4A),  wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open (see figs. 2, 3 and 4, for interface to define permission and restrictions).
Alternatively Geffon discloses the method wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open (0043).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor’958 and incorporate a method further comprising: enumerated limitation above in view of the teachings of Saylor ‘278 and Geffon respectively in order to facilitate transaction

As per claim 27, Saylor ‘958 failed to explicitly disclose the method, wherein the establishing a permission includes establishing a limited permission having a plurality of restriction, wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper, wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user interface defines the plurality of restrictions, wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface, wherein the secure token has been generated by a computing node and sent to the second shopper in response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface, the computing node external a device of the first shopper and a device of the second shopper, wherein the security information message received from the second shopper and the first message sent to the first shopper are secure socket layer communications, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper, wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open, wherein the plurality the plurality of restrictions include each of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper so that the second shopper is restricted from accessing the shipping address of the first shopper, wherein each of the restrictions of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper so that the second shopper is restricted from accessing the shipping address of the first shopper, are defined by the first shopper using the first user interface, wherein the method includes establishing, by the one or more processor, a second permission that authorizes the second shopper to act on behalf of the first shopper, the first shopper having the profile that includes first shopper information stored in a secure computing environment; and performing, by the one or more processor, a second transaction based on one or more input of the second shopper, the second transaction using content of the first shopper information stored in a secure computing environment, wherein the second shopper is restricted from accessing one or more information item of the first shopper information stored in a secure computing environment, wherein the establishing the second permission includes presenting the first shopper a first shopper user interface through which a first shopper secret message of the first shopper is obtained and which first shopper user interface allows the first shopper to define at least one restriction of the second permission, wherein the method includes presenting the second shopper with a second shopper user interface that prompts the second shopper to enter into a certain field of the second shopper user interface the first shopper secret message received from the first shopper, wherein the performing the transaction proceeds responsively to a determining that a second shopper secret message entered into the certain field of the second shopper user interface by the second shopper matches the first shopper secret message.
Saylor ‘278 discloses the method, wherein the establishing a permission includes establishing a limited permission having a plurality of restriction (see fig. 10 which discloses identify restriction on use of the permission by the second user), wherein method includes transmitting a first message to the first shopper in response to a security information message obtained from the second shopper, wherein the first message to the first shopper includes content of the security information message obtained from the second shopper(see fig. 13, which discloses receive request to use delegated permission from second user), wherein the method includes presenting to the first shopper a first user interface that allows the first shopper to define a permission request, which permission request defined by the first shopper with use of the first user interface defines the plurality of restrictions(see fig. 13, which discloses receive request to use delegated permission from second user; see fig. 10 which discloses identify restriction on use of the permission by the second user), wherein the performing the transaction proceeds in response to obtaining a secure token from the second shopper, and wherein the secure token has been generated response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface(col. 15, lines 43-67, which discloses that “For example, a client device 704 associated with a user 708 who has been delegated a particular permission may not output a quick response (QR) code or other validation mechanism related to demonstrating that the user 708 has been delegated the permission if one or more conditions for the usage of the delegated permission are not met.”), wherein the secure token has been generated by a computing node and sent to the second shopper in response to the permission request obtained from the first shopper defined by the first shopper with use of the first user interface, the computing node external a device of the first shopper and a device of the second shopper (see figs. 2, 3 and 4), wherein the security information message received from the second shopper and the first message sent to the first shopper are secure socket layer communications, wherein the first message having content of the security information message obtained from the second shopper causes opening the first user interface for use by the first shopper in response to receipt of the first message by a device of the first shopper (see figs. 2, 3 and 4, for interface to define permission and restrictions), wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open, wherein the plurality the plurality of restrictions include each of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper (col. 6, lines 28-40, which discloses “Additionally or alternatively, conditions associated with the delegated permission 608 may include the user accessing and/or utilizing the delegated permission only during specified times of the day, or within a certain finite period of time after the permission has been delegated to the user.”), (b) a number of transactions that can be performed, (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased, and (e) a shipping address of the first shopper so that the second shopper is restricted from accessing the shipping address of the first shopper, wherein each of the restrictions of (a) a time period in which the second shopper is authorized to act on behalf of the first shopper, (b) a number of transactions that can be performed (see fig. 10), (c) a specific one or more product that can be purchased (d) one or more type of goods that can be purchased (see claims 1 and 8), and (e) a shipping address of the first shopper so that the second shopper is restricted from accessing the shipping address of the first shopper, are defined by the first shopper using the first user interface, wherein the method includes establishing, by the one or more processor, a second permission that authorizes the second shopper to act on behalf of the first shopper (see fig. 8, 9 and 10; claims 1 and 8), the first shopper having the profile that includes first shopper information stored in a secure computing environment (see figs. 8, 9 and 10; claim 8); and performing, by the one or more processor, a second transaction based on one or more input of the second shopper, the second transaction using content of the first shopper information stored in a secure computing environment (see figs. 8, 9 and 10; claim 8), wherein the second shopper is restricted from accessing one or more information item of the first shopper information stored in a secure computing environment (see figs. 8, 9 and 10; claim 1), wherein the establishing the second permission includes presenting the first shopper a first shopper user interface through which a first shopper secret message of the first shopper is obtained and which first shopper user interface allows the first shopper to define at least one restriction of the second permission (see figs. 8, 9 and 10; claim 8), wherein the method includes presenting the second shopper with a second shopper user interface that prompts the second shopper to enter into a certain field of the second shopper user interface the first shopper secret message received from the first shopper (see figs. 8, 9 and 10), wherein the performing the transaction proceeds responsively to a determining that a second shopper secret message entered into the certain field of the second shopper user interface by the second shopper matches the first shopper secret message (see claim 8).
Alternatively Geffon discloses the method wherein the first message having content of the security information message obtained from the second shopper includes a webpage link which when opened by the device of the first shopper causes a webpage defining the first user interface to open (0043)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor ‘958 and incorporate a method further comprising: enumerated limitation above in view of the teachings of Saylor ‘278 and Geffon in order to facilitate transaction

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 28, 2021